597 So. 2d 841 (1992)
Benjamin MOOREHEAD Appellant,
v.
The STATE of Florida, Appellee.
No. 91-430.
District Court of Appeal of Florida, Third District.
March 24, 1992.
Rehearing Denied June 9, 1992.
Bennett H. Brummer, Public Defender, and Pamela Beckham, Sp. Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Francine Thomas, Asst. Atty. Gen., for appellee.
Before BARKDULL, NESBITT and LEVY, JJ.
PER CURIAM.
Even though the trial court may have committed a "Neil"[1] error as to the proper inquiry upon a preemptory challenge of a proposed juror, any such error was waived when after the entire jury panel was selected and before being sworn, both the defendant and his counsel accepted the jury as seated.[2]Joiner a/k/a John Blue v. State, *842 593 So. 2d 554 (Fla. 5th DCA 1992). No merit is found in the identification argument, Ray v. State, 159 Fla. 101, 31 So. 2d 156 (Fla. 1947); Taylor v. State, 199 So. 2d 517 (Fla. 3d DCA 1967), therefore, the verdicts, adjudications and sentences hereunder review, are affirmed.
Affirmed.
NOTES
[1]  State v. Neil, 457 So. 2d 481 (Fla. 1984).
[2]  From the record, page 68 and 69: "MR. SAMMS: We accept, judge."

* * * * * *
"MR. SAMMS: Let the record reflect I have gone over each juror with my client and he has approved each and every one; is that true?
THE DEFENDANT: Yes."